121 U.S. 248 (1887)
COVINGTON STOCK-YARDS COMPANY
v.
KEITH.
Supreme Court of United States.
Submitted April 4, 1887.
Decided April 11, 1887.
ORIGINAL MOTION IN A CASE PENDING ON APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF KENTUCKY.
*250 Mr. J.G. Carlisle and Mr. T.F. Hallam for the motion.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The qualified acceptance of the bond given on this appeal shows that the judge who took it considered the security only sufficient for a stay of the execution of that part of the decree appealed from, which was for the payment of money. Under these circumstances the appeal only operates as a supersedeas to that extent. As the appeal was taken within sixty days after the rendition of the decree, Mr. Justice Matthews, the justice of this court, assigned to the Sixth Circuit, has power, under § 1007 of the Revised Statutes, to grant, in his discretion, a further stay of execution, if application to him for that purpose is made. For this reason
The present motion is denied.